DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
This action is responsive to the Applicant’s Application filed on March 11, 2021.
Claims 1, 8, and 15 have been amended.
Applicant's amendments necessitated new grounds of rejection.
This action is made final in view of the new grounds of rejection.
Claims 1, 8, and 15 are independent. As a result claims 1, 4, 7-8, 11, 14-15, 18, and 21 are pending in this office action.


Response to Arguments
Applicant's arguments filed March 11, 2021 regarding the rejection of claims 1, 8, and 15 under 35 U.S.C 103 have been fully considered but they are not persuasive.
Applicant argues, regarding claims 1, 8, and 15 Singh does not teach or suggest the following limitation, responsive to receiving the replication request, creating, by the first site, a metadata map of the particular block-set specific to the replication request made by the second site as disclosed in Applicants’ invention.
Examiner respectfully disagrees with applicant’s assertions. 
With regards to a), Examiner appreciates the interpretation of the description given by Applicant in the response. In Fig. 4, col. 9 ln 17-37, Singh 

Applicant argues, regarding claims 1, 8, and 15 Singh does not teach or suggest the following limitation, determining, by the second site using the metadata map within a deduplication environment, data blocks corresponding to 
Examiner respectfully disagrees with applicant’s assertions. 
With regards to b), Examiner appreciates the interpretation of the description given by Applicant in the response. In Fig. 2, Fig. 4, col. 4 ln 60- col. 5 ln 6, Singh teaches "The metadata, such as metadata 216, may be stored in at least some of storage units 210, such that files can be accessed independent of another storage unit. Metadata of each storage unit includes enough information to provide access to the files it contains. In one embodiment, metadata may include fingerprints contained within data objects 218, where a data object represents containers, which contains one or more compression regions (CRs) of one or more data chunks, CRs, or data chunks. Each data chunk is a fragment of data block and data chunks are processed and stored in the deduplicated storage system. Fingerprints are mapped to a particular data object via metadata 216, enabling the system to identify the location of the data object containing a data 5 chunk represented by a particular fingerprint”, col. 9 ln 49-66, Singh teaches “TCl has been occupied, and when container transfer for file system 101 occurs, the data of file system 101 is replicated to TC2, TC3, and TC4 with TC2
being the anchor container. Because containers at the target storage are allocated differently from containers at the source storage, target storage needs to maintain a different file system container map. As shown, target file system container map 414 contains different entries for file systems 101 and 102 respectively. That is, while the file system 101 has data contained in containers SCl, SC4, and SC6, after the file system 101 is replicated to the target storage, its data are stored in container TC2, TC3, and TC4. Similarly, after the file system 102 is replicated to the target storage, its data are stored in container TC3, TC5, and TC6. Note for illustrative clarity, containers in FIG. 4 are named as source containers (SCs) and target containers (TCs) for containers in the source and target storage, respectively. Containers in a storage system may be identified by container identifiers such as numerical numbers only without designation being the source or target containers. The containers identified by the same container identifier in the source and target storages likely contain different data thus file system container maps of the source and target storages
contain different entries for the same file system.”. Therefore, comparing source container map metadata to target container map metadata, determining source and target containers with same identifiers but source storage and target storage containing different metadata, the source container map and target container map containing different entries for the same file system.

Applicant argues, regarding amended claims 1, 8, and 15 Singh and Samuels do not teach or suggest the following limitations, pre-seeding metadata describing the particular block set from the first to the second site as the created metadata map, wherein the metadata describing the particular block set is pre- seeded from the first site to the second site prior to transferring any blocks of the particular block set requested by the second site; wherein returning the transfer request includes compressing a list of the data blocks determined as not currently stored at the second site and transmitting the compressed list, by the second site to the first site, as an updated replication request as disclosed in Applicants’ invention.
Applicant’s arguments with respect to amended claims 1, 8, and 15 and other like claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection of this limitation. The limitation argued, among others, was added to the independent claim only on amendment and necessitated a new search and grounds of rejection. The limitation has been rejected using a new reference, Wright et al. (US 2017/0364704) (hereinafter Wright).


Information Disclosure Statement

The information disclosure statement (IDS) submitted on 03/23/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 7-8, 11, 14-15, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Singh (US 9,798,486) (hereinafter Singh), in view of Natanzon et al. (US 10,120,925) (hereinafter Natanzon), and in further view of Samuels (US 2010/0274772) (hereinafter Samuels) and Wright et al. (US 2017/0364704) (hereinafter Wright).
Regarding claim 1, Singh teaches a method comprising receiving, by the first site comprising a source storage, a replication request for a particular block set requested by a second site comprising a destination storage (see Fig. 1, Fig. 4, col. 7 ln 17-20, col. 9 ln 23-37, discloses source storage (first site) receiving a request to replicate source containers (particular block set)  to allocated target containers in target storage (second site)); responsive to receiving the replication request, creating, by the first site, a metadata map of the particular block-set specific to the replication request made by the second site (see Fig. 4, col. 9 ln 17-37, discloses creating a source file system container map (first site metadata map) for a source container (particular block-set) in response to replication request for a container transfer from source storage to target storage as shown in element 450 of Fig. 4 ); determining, by the second site using the metadata map within a deduplication environment, data blocks corresponding to the pre-seeded metadata not currently stored at the second site via a comparison of the created metadata map received from the first site to a pre- calculated metadata map of data stored at the second site, wherein the pre-calculated metadata map is created and stored by the second site prior to receiving the replication request
 (see Fig. 2, Fig. 4, col. 4 ln 60-col. 5 ln 6, col. 9 ln 49-66, discloses comparing source container map metadata to target container map metadata, determining source and target containers with same identifiers but source storage and target storage containing different metadata, the source container map and target container map containing different entries for the same file system); and returning, by the second site to the first site, a transfer request for the data blocks (see Fig. 5, col. 10 ln 12-19 discloses a replication request for files). 
Singh does not explicitly teach pre-seeding metadata describing the particular block set from the first to the second site as the created metadata map, wherein the metadata describing the particular block set is pre- seeded from the first site to the second site prior to transferring any blocks of the particular block set requested by the second site; responsive to the transfer request, transferring, from the first site to the second site, only original data blocks of the data blocks associated with the particular block-set determined as not currently stored at the second site as identified by the metadata map by the second site, thereby reducing bandwidth utilization during a replication operation of the particular block-set between the first and second site; wherein returning the transfer request includes compressing a list of the data blocks determined as not currently stored at the second site and transmitting the compressed list, by the second site to the first site, as an updated replication request; subsequent to transferring the data blocks from the first to the second site, reexamining, by the second site, the assembled metadata map received from the first site as compared to the pre-calculated metadata map at the second site to determine if each of the data blocks were transferred.
Natanzon teaches responsive to the transfer request, transferring, from the first site to the second site, only original data blocks of the data blocks associated with the particular block-set determined as not currently stored at the second site as identified by the metadata map by the second site, thereby reducing bandwidth utilization during a replication operation of the particular block-set between the first and second site (see Figs. 3-4, Fig. 9, col. 6 ln 57- col. 7 ln 24, col. 15 ln 11-24, col. 17 ln 56-col. 18 ln 4 , discloses synchronizing blocks from a production site to a replica site that are determined not currently stored in replica site when comparing hash values by the replica site, thereby saving network bandwidth).
Singh/Natanzon are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Singh to reduce bandwidth from disclosure of Natanzon. The motivation to combine these arts is disclosed by Natanzon as “all data may not need to be transferred from the production site to the replica site thereby saving network bandwidth” (col. 15 ln 16-17) and reducing bandwidth is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Sing/Natanzon does not explicitly teach pre-seeding metadata describing the particular block set from the first to the second site as the created metadata map, wherein the metadata describing the particular block set is pre- seeded from the first site to the second site prior to transferring any blocks of the particular block set requested by the second site; wherein returning the transfer request includes compressing a list of the data blocks determined as not currently stored at the second site and transmitting the compressed list, by the second site to the first site, as an updated replication request; subsequent to transferring the data blocks from the first to the second site, reexamining, by the second site, the assembled metadata map received from the first site as compared to the pre-calculated metadata map at the second site to determine if each of the data blocks were transferred.
Samuels teaches subsequent to transferring the data blocks from the first to the second site, reexamining, by the second site, the assembled metadata map received from the first site as compared to the pre-calculated metadata map at the second site to determine if each of the data blocks were transferred (see Figs. 7-8, para [0163], para [0166-0167], discloses subsequent transferring of compressed data objects, maintaining a mapping of virtual storage to physical storage in comparing portions of uncompressed data object with compression references to matching portions of previously generated compressed data objects, determining transfer of compressed data objects).
Singh/Natanzon/Samuels are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Singh/Natanzon to include subsequent transferring of data blocks from disclosure of Samuels. The motivation to combine these arts is disclosed by Samuels as “increase the efficiency of compression/deduplication algorithms. Centralization is also advantageous where global knowledge of access patterns is useful” (para [0051]) and including subsequent transferring of data blocks is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Singh/Natanzon/Samuels do not explicitly teach pre-seeding metadata describing the particular block set from the first to the second site as the created metadata map, wherein the metadata describing the particular block set is pre- seeded from the first site to the second site prior to transferring any blocks of the particular block set requested by the second site; wherein returning the transfer request includes compressing a list of the data blocks determined as not currently stored at the second site and transmitting the compressed list, by the second site to the first site, as an updated replication request.
Wright teaches pre-seeding metadata describing the particular block set from the first to the second site as the created metadata map, wherein the metadata describing the particular block set is pre- seeded from the first site to the second site prior to transferring any blocks of the particular block set requested by the second site (see Figs. 1-3, para [0032-0033], para [0036-0037], para [0041-0042],discloses maintaining mapping between block identifiers and location in a block server, block identifiers describing mapping between client addressing and block layer addressing for a particular set of block identifiers for client address and storing a range of block identifiers in a respective block server); wherein returning the transfer request includes compressing a list of the data blocks determined as not currently stored at the second site and transmitting the compressed list, by the second site to the first site, as an updated replication request (see Fig. 2, Figs. 4a-b,  para [0060], para [0062-0063], discloses a list of  block identifiers determined not to be currently stored on block server and store mapping between compressed list of block identifiers and location in updated metadata server).
Singh/Natanzon/Samuels/Wright are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Singh/Natanzon/Samuels to compress a list of data blocks from disclosure of Wright. The motivation to combine these arts is disclosed by Wright as “efficiently communicate to determine which data blocks are in use and which are not in use” (para [0077]) and compressing a list of data blocks is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 8, Singh teaches a system comprising: one or more processors, integrated into a portion of the distributed computing environment, that (see col. 3 ln 49-52 discloses a processor): receive, by the first site comprising a source storage, a replication request for a particular block set requested by a second site comprising a destination storage (see Fig. 1, Fig. 4, col. 7 ln 17-20, col. 9 ln 23-37, discloses source storage (first site) receiving a request to replicate source containers (particular block set)  to allocated target containers in target storage (second site)), responsive to receiving the replication request, create, by the first site, a metadata map of the particular block-set specific to the replication request made by the second site (see Fig. 4, col. 9 ln 17-37, discloses creating a source file system container map (first site metadata map) for a source container (particular block-set) in response to replication request for a container transfer from source storage to target storage as shown in element 450 of Fig. 4); determine, by the second site using the metadata map within a deduplication environment, data blocks corresponding to the pre-seeded metadata not currently stored at the second site via a comparison of the created metadata map received from the first site to a pre- calculated metadata map of data stored at the second site, wherein the pre-calculated metadata map is created and stored by the second site prior to receiving the replication request (see Fig. 2, Fig. 4, col. 4 ln 60-col. 5 ln 6, col. 9 ln 49-66, discloses comparing source file system container map metadata to target file system container map metadata, determining source and target containers with same identifiers but source storage and target storage containing different metadata, the source container map and target container map containing different entries for the same file system), and return, by the second site to the first site, a transfer request for the data blocks (see Fig. 5, col. 10 ln 12-19 discloses a replication request for files).
Singh does not explicitly teach pre-seed metadata describing the particular block set from the first to the second site as the created metadata map, wherein the metadata describing the particular block set is pre-seeded from the first site to the second site prior to transferring any blocks of the particular block set requested by the second site; responsive to the transfer request, transferring, from the first site to the second site, only original data blocks of the data blocks associated with the particular block-set determined as not currently stored at the second site as identified by the metadata map by the second site, thereby reducing bandwidth utilization during a replication operation of the particular block-set between the first and second site; wherein returning the transfer request includes compressing a list of the data blocks determined as not currently stored at the second site and transmitting the compressed list, by the second site to the first site, as an updated replication request; subsequent to transferring the data blocks from the first to the second site, reexamining, by the second site, the assembled metadata map received from the first site as compared to the pre-calculated metadata map at the second site to determine if each of the data blocks were transferred.
Natanzon teaches responsive to the transfer request, transferring, from the first site to the second site, only original data blocks of the data blocks associated with the particular block-set determined as not currently stored at the second site as identified by the metadata map by the second site, thereby reducing bandwidth utilization during a replication operation of the particular block-set between the first and second site (see Figs. 3-4, Fig. 9, col. 6 ln 57- col. 7 ln 24, col. 15 ln 11-24, col. 17 ln 56-col. 18 ln 4 , discloses synchronizing blocks from a production site to a replica site that are determined not currently stored in replica site when comparing hash values by the replica site, thereby saving network bandwidth).
Singh/Natanzon are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Singh to reduce bandwidth from disclosure of Natanzon. The motivation to combine these arts is disclosed by Natanzon as “all data may not need to be transferred from the production site to the replica site thereby saving network bandwidth” (col. 15 ln 16-17) and reducing bandwidth is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Sing/Natanzon does not explicitly teach pre-seed metadata describing the particular block set from the first to the second site as the created metadata map, wherein the metadata describing the particular block set is pre-seeded from the first site to the second site prior to transferring any blocks of the particular block set requested by the second site; wherein returning the transfer request includes compressing a list of the data blocks determined as not currently stored at the second site and transmitting the compressed list, by the second site to the first site, as an updated replication request; subsequent to transferring the data blocks from the first to the second site, reexamining, by the second site, the assembled metadata map received from the first site as compared to the pre-calculated metadata map at the second site to determine if each of the data blocks were transferred.
Samuels teaches subsequent to transferring the data blocks from the first to the second site, reexamining, by the second site, the assembled metadata map received from the first site as compared to the pre-calculated metadata map at the second site to determine if each of the data blocks were transferred (see Figs. 7-8, para [0163], para [0166-0167], discloses subsequent transferring of compressed data objects, maintaining a mapping of virtual storage to physical storage in comparing portions of uncompressed data object with compression references to matching portions of previously generated compressed data objects, determining transfer of compressed data objects).
Singh/Natanzon/Samuels are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Singh/Natanzon to include subsequent transferring of data blocks from disclosure of Samuels. The motivation to combine these arts is disclosed by Samuels as “increase the efficiency of compression/deduplication algorithms. Centralization is also advantageous where global knowledge of access patterns is useful” (para [0051]) and including subsequent transferring of data blocks is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Singh/Natanzon/Samuels do not explicitly teach pre-seed metadata describing the particular block set from the first to the second site as the created metadata map, wherein the metadata describing the particular block set is pre-seeded from the first site to the second site prior to transferring any blocks of the particular block set requested by the second site; wherein returning the transfer request includes compressing a list of the data blocks determined as not currently stored at the second site and transmitting the compressed list, by the second site to the first site, as an updated replication request.
Wright teaches pre-seed metadata describing the particular block set from the first to the second site as the created metadata map, wherein the metadata describing the particular block set is pre-seeded from the first site to the second site prior to transferring any blocks of the particular block set requested by the second site (see Figs. 1-3, para [0032-0033], para [0036-0037], para [0041-0042],discloses maintaining mapping between block identifiers and location in a block server, block identifiers describing mapping between client addressing and block layer addressing for a particular set of block identifiers for client address and storing a range of block identifiers in a respective block server); wherein returning the transfer request includes compressing a list of the data blocks determined as not currently stored at the second site and transmitting the compressed list, by the second site to the first site, as an updated replication request (see Fig. 2, Figs. 4a-b,  para [0060], para [0062-0063], discloses a list of  block identifiers determined not to be currently stored on block server and store mapping between compressed list of block identifiers and location in updated metadata server).
Singh/Natanzon/Samuels/Wright are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Singh/Natanzon/Samuels to compress a list of data blocks from disclosure of Wright. The motivation to combine these arts is disclosed by Wright as “efficiently communicate to determine which data blocks are in use and which are not in use” (para [0077]) and compressing a list of data blocks is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 15, Singh teaches a product comprising an executable portion that receives, by the first site comprising a source storage, a replication request for a particular block set requested by a second site comprising a destination storage (see Fig. 1, Fig. 4, col. 7 ln 17-20, col. 9 ln 23-37, discloses source storage (first site) receiving a request to replicate source containers (particular block set)  to allocated target containers in target storage (second site)); an executable portion that, responsive to receiving the replication request, creates, by the first site, a metadata map of the particular block-set specific to the replication request made by the second site (see Fig. 4, col. 9 ln 17-37, discloses creating a source file system container map (first site metadata map) for a source container (particular block-set) in response to replication request for a container transfer from source storage to target storage as shown in element 450 of Fig. 4); an executable portion that determines, by the second site using the metadata map within a deduplication environment, data blocks corresponding to the pre-seeded metadata not currently stored at the second site via a comparison of the created metadata map received from the first site to a pre- calculated metadata map of data stored at the second site, wherein the pre-calculated metadata map is created and stored by the second site prior to receiving the replication request (see Fig. 2, Fig. 4, col. 4 ln 60-col. 5 ln 6, col. 9 ln 49-66, discloses comparing source file system container map metadata to target file system container map metadata, determining source and target containers with same identifiers but source storage and target storage containing different metadata, the source container map and target container map containing different entries for the same file system)  (see Fig. 7, para [0029], para [0070-0072], discloses piggy-back source controller determining extents corresponding to missing data extents at the source node); and an executable portion that returns, by the second site to the first site, a transfer request for the data blocks (see Fig. 5, col. 10 ln 12-19 discloses a replication request for files).
Singh does not explicitly teach an executable portion that pre-seeds metadata describing the particular block set from the first to the second site as the created metadata map, wherein the metadata describing the particular block set is pre-seeded from the first site to the second site prior to transferring any blocks of the particular block set requested by the second site; an executable portion that, responsive to the transfer request, transfers, from the first site to the second site, only original data blocks of the data blocks associated with the particular block-set determined as not currently stored at the second site as identified by the metadata map by the second site, thereby reducing bandwidth utilization during a replication operation of the particular block-set between the first and second site; wherein returning the transfer request includes compressing a list of the data blocks determined as not currently stored at the second site and transmitting the compressed list, by the second site to the first site, as an updated replication request; subsequent to transferring the data blocks from the first to the second site, reexamining, by the second site, the assembled metadata map received from the first site as compared to the pre-calculated metadata map at the second site to determine if each of the data blocks were transferred.
Natanzon teaches an executable portion that, responsive to the transfer request, transfers, from the first site to the second site, only original data blocks of the data blocks associated with the particular block-set determined as not currently stored at the second site as identified by the metadata map by the second site, thereby reducing bandwidth utilization during a replication operation of the particular block-set between the first and second site (see Figs. 3-4, Fig. 9, col. 6 ln 57- col. 7 ln 24, col. 15 ln 11-24, col. 17 ln 56-col. 18 ln 4 , discloses synchronizing blocks from a production site to a replica site that are determined not currently stored in replica site when comparing hash values by the replica site, thereby saving network bandwidth).
Wang/Natanzon are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Wang to reduce bandwidth from disclosure of Natanzon. The motivation to combine these arts is disclosed by Natanzon as “all data may not need to be transferred from the production site to the replica site thereby saving network bandwidth” (col. 15 ln 16-17) and reducing bandwidth is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Sing/Natanzon does not explicitly teach an executable portion that pre-seeds metadata describing the particular block set from the first to the second site as the created metadata map, wherein the metadata describing the particular block set is pre-seeded from the first site to the second site prior to transferring any blocks of the particular block set requested by the second site; wherein returning the transfer request includes compressing a list of the data blocks determined as not currently stored at the second site and transmitting the compressed list, by the second site to the first site, as an updated replication request; subsequent to transferring the data blocks from the first to the second site, reexamining, by the second site, the assembled metadata map received from the first site as compared to the pre-calculated metadata map at the second site to determine if each of the data blocks were transferred.
Samuels teaches an executable portion that, subsequent to transferring the data blocks from the first to the second site, reexamining, by the second site, the assembled metadata map received from the first site as compared to the pre-calculated metadata map at the second site to determine if each of the data blocks were transferred (see Figs. 7-8, para [0163], para [0166-0167], discloses subsequent transferring of compressed data objects, maintaining a mapping of virtual storage to physical storage in comparing portions of uncompressed data object with compression references to matching portions of previously generated compressed data objects, determining transfer of compressed data objects).
Singh/Natanzon/Samuels are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Singh/Natanzon to include subsequent transferring of data blocks from disclosure of Samuels. The motivation to combine these arts is disclosed by Samuels as “increase the efficiency of compression/deduplication algorithms. Centralization is also advantageous where global knowledge of access patterns is useful” (para [0051]) and including subsequent transferring of data blocks is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Singh/Natanzon/Samuels do not explicitly teach an executable portion that pre-seeds metadata describing the particular block set from the first to the second site as the created metadata map, wherein the metadata describing the particular block set is pre-seeded from the first site to the second site prior to transferring any blocks of the particular block set requested by the second site; wherein returning the transfer request includes compressing a list of the data blocks determined as not currently stored at the second site and transmitting the compressed list, by the second site to the first site, as an updated replication request.
Wright teaches an executable portion that pre-seeds metadata describing the particular block set from the first to the second site as the created metadata map, wherein the metadata describing the particular block set is pre-seeded from the first site to the second site prior to transferring any blocks of the particular block set requested by the second site (see Figs. 1-3, para [0032-0033], para [0036-0037], para [0041-0042],discloses maintaining mapping between block identifiers and location in a block server, block identifiers describing mapping between client addressing and block layer addressing for a particular set of block identifiers for client address and storing a range of block identifiers in a respective block server); wherein returning the transfer request includes compressing a list of the data blocks determined as not currently stored at the second site and transmitting the compressed list, by the second site to the first site, as an updated replication request (see Fig. 2, Figs. 4a-b,  para [0060], para [0062-0063], discloses a list of  block identifiers determined not to be currently stored on block server and store mapping between compressed list of block identifiers and location in updated metadata server).
Singh/Natanzon/Samuels/Wright are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Singh/Natanzon/Samuels to compress a list of data blocks from disclosure of Wright. The motivation to combine these arts is disclosed by Wright as “efficiently communicate to determine which data blocks are in use and which are not in use” (para [0077]) and compressing a list of data blocks is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claims 4, 11, and 18, Singh/Natanzon/Samuels/Wright teaches a method of claim 1, system of claim 8, and a product of claim 15.
Singh further teaches including performing, by the second site, an analysis of all accessible data to the second site to determine the data blocks (see Fig. 5, col. 10 ln 12-19, col. 11 ln 2-8, discloses target storage system initiating replication of containers from a source storage system to complete update).

Regarding claims 7, 14, and 21 Singh/Natanzon/Samuels/Wright teaches a method of claim 1 and system of claim 8.
Singh/Natanzon do not explicitly teach if some of the data blocks are determined not to have been received by the second site, reissuing a replication request to the first site for those data blocks determined not to have been received.
Samuels teaches if some of the data blocks are determined not to have been received by the second site, reissuing a replication request to the first site for those data blocks determined not to have been received (see Figs. 7-8, para [0151-0152], para [0167-0168], discloses subsequent transfer operations according to determining if additional data remains that matches previously stored data ).


Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY HARMON whose telephone number is (571)270-5861.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 517-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Courtney Harmon/Examiner, Art Unit 2159                                                                                                                                                                                                        /Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159